DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Amendments submitted 1 March 2021 obviate the previous requirement for restriction. As such, all of pending claims 2-21 are considered herein.

Specification
It is respectfully requested that Applicant update the Related Application section to reflect the issued patent number of parent Application No. 15/195,162 (US 10,252,049).
The listing of references in the specification (e.g. paragraphs [0044], [0060]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claims 2, 12 and 17 each contains the apparently contradictory and incompatible requirements that “the sensing the electrical parameter” is prevented from modifying “the delivering of the electrical stimulation pulses” and yet somehow forms the basis (by using “the sensed electrical parameter”) for controlling (i.e. modifying) “the delivering of the electrical stimulation pulses. It is unclear how one would prevent “the sensing the electrical parameter” from modifying “the delivering of the electrical stimulation pulses” and also use the same “the sensing the electrical parameter” to directly modify the same “the delivering of electrical stimulation pulses” through closed-loop control. The Specification does not sufficiently describe how these two apparently self-contradictory limitations would be carried out, nor does it provide sufficient description of either limitation to suggest an interpretation other than the above. As such, the independent claims are seen as reflecting an inoperable configuration.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As above, the intended scope of the claims is unclear as the “coordinate” and “provide” clauses appear to directly contradict one another and render the claimed invention inoperable because the claimed “the sensing the electrical parameter” can’t both be prevented from modifying “the delivering of the electrical stimulation pulses” and be the basis of closed-loop control (i.e. modification) of the same “the delivering of the electrical stimulation pulses”. Thus, the claims are indefinite to an extent that precludes comparison of the claims as presented against the prior art. 
In addition, claim 2 lacks proper antecedent basis for “the electrodes” in line 3 and “the continuous therapy” in line 7.
Claims 4 and 14 lack proper antecedent basis for “the sensing channel” and “the stimulation channel”.
Claim 8 lacks proper antecedent basis for “the generated pulse” as it depends from claim 2 and not from claim 7, wherein claim 7 is the first and only usage of “the generated pulse” in the grouping of claims dependent from claim 2.
Claim 17 lacks proper antecedent basis for “the electrodes”.
Claim 19 lacks proper antecedent basis for “the generated pulse” as it depends from claim 17 and not from claim 18, wherein claim 18 is the first and only other usage of “the generated pulse” in the grouping of claims dependent from 17.

Conclusion
As stated above, the apparently contradictory and inoperable conflict between the “coordinate” and “provide” clauses in the independent claims precludes search and comparison of the claims to the prior art. However, in an effort to further prosecution, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2010/0114224 A1 to Krause et al. is considered to disclose a system in which techniques are used to reduce or prevent crosstalk between a delivered electrical stimulation and a sensing of physiological parameters (e.g. paragraph [0095]). It is respectfully requested that Applicant consider this prior art, although not presently applied against the claims, when formulating an amendment to address the outstanding 112(a) and 112(b) issues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
5 March 2021